Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 07/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 1, line 2, the phrase “A device for spraying adhesive onto a substrate or workpiece, for example, an automotive workpiece” makes the claim unclear because it is unclear if the device is capable of spraying adhesive to all types of substrates/workpieces or only to automotive workpiece.  For the purpose or examination, the phrase “for example, an automotive workpiece” is omitted and the claim is read as ““A device for spraying adhesive onto a substrate or workpiece, the device comprising…”.
Furthermore, the last two lines of claim 1 is read as best understood “wherein one of the regions of adhesive outlets, which can be supplied or switched separately with a width (b) of less than 25 mm, is precisely connected to 
In claim 2, lines 1-2, the phrase “the spray nozzle” lacks proper antecedent basis.  For the purpose of examination, the phrase” the at least one spray nozzle” is assumed.
In claim 3, lines 2-4, the phrase “which has a width (b) of less than 25 mm, and which is connected to precisely one of the adhesive inlets has a width (b) of less than 20 mm, preferably less than 15 mm, more preferably less than 10 mm” is unclear because the use of underlined relative terms makes the claim indefinite.  For the purpose of examination, the phrase “which has a width (b) of less than 25 mm, and which is connected to precisely one of the adhesive inlets has a width (b) of less than 20 mm” is assumed.
Claim 4 lacks proper antecedent basis and is indefinite.  the phrase “The device as claimed in claim 1, wherein the plurality of parallel plates which comprises the spray nozzle and which, as a result of recesses arranged therein form separate channels between an adhesive inlet and a region of adhesive outlets in each case, have an inner guide plate which has two separate, in particular axially symmetrical, recesses through which adhesive can flow” is unclear because the use of underlined relative terms makes the claim indefinite. Nothing of “a plurality of parallel plates” claimed in claim 1.  For the purpose of examination, the phrase “The device as claimed in claim 2, wherein the plurality of parallel plates which comprises the at least one spray nozzle and which, as a result of recesses arranged therein form separate channels between an adhesive inlet and a region of adhesive outlets in each case, have an inner guide plate” is assumed.
Claim 6 lacks proper antecedent basis and is indefinite.  The phrase “wherein the device comprises a plurality of in particular identical spray nozzles which are preferably arranged transversely relative to the application direction (A), in particular directly, beside each other, more preferably orientated in the same direction” is unclear because the use of underlined relative terms makes the claim indefinite.  For the purpose of examination, the phrase “wherein the a plurality of identical spray nozzles which are arranged transversely relative to the application direction (A)” is assumed,
Claim 7 lacks proper antecedent basis and is indefinite.  The phrase “wherein each of the nozzles has an individual separate housing which is in particular isolated from the others” is unclear because the use of underlined relative terms makes the claim indefinite. For the purpose of examination, the phrase “wherein each of the at least one spray nozzles have an individual separate housing” is assumed
Claim 8 lacks proper antecedent basis and is indefinite.  The phrase “wherein there is associated in each case, in particular clearly, with the two adhesive inlets of a spray nozzle an individual switching valve which is preferably constructed separately from the spray nozzle, wherein there is preferably provision for the two switching valves, which are each associated with one of the two adhesive inlets of a spray nozzle, to be arranged in an overlapping manner with respect to the contour of the spray nozzle” is unclear because the use of underlined relative terms makes the claim indefinite.  For the purpose of examination, the phrase “two switching valves, which are each associated with one of the two adhesive inlets of the at least one spray nozzle, to be arranged in an overlapping manner with respect to the contour of the at least one spray nozzle”.
Claim 9 lacks proper antecedent basis and is indefinite.  The phrase “wherein two switching valves or the switching valve modules thereof, which are each associated with one of the two adhesive inlets of a spray nozzle are orientated in such a manner, in particular in parallel planes, that they form an angle of attack (α), wherein there is preferably provision for all the switching valves or the switching valve modules thereof of the device to be arranged in one of these two orientations” is unclear because the use of underlined relative terms makes the claim indefinite.  For the purpose of examination, the phrase “wherein two switching valves or the switching valve modules thereof, which are each associated with one of the two adhesive inlets of the at least one spray nozzle are orientated in such a manner, that they form an angle of attack (α)”.
In claim 10, the phrase “a plurality of switching valves of the device are accessible via a common opening mechanism, in particular in the form of a hinge” is unclear because the use of underlined relative terms makes the claim indefinite.  For the purpose of examination, the phrase “a plurality of switching valves of the device 
Claim 11 lacks proper antecedent basis and is indefinite. The phrase “wherein a plurality of spray nozzles are fitted to a common application head of the device, on which a common pump station for the adhesive, is mounted, in particular without hoses” is unclear because the use of the underlined relative term makes the claim indefinite.  For the purpose of examination, the phrase “wherein the at least one spray nozzle is fitted to a common application head of the device, on which a common pump station for the adhesive, is mounted”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jarrell et al (US 5,750,444).
As to claims 1 and 3, Jarrell et al discloses (see Fig 8) a device for spraying adhesive (producing fibrous pattern, see column 8, lines 1-3 and column 14, lines 21-27) onto a substrate or workpiece (see column 1, lines 6-16), the device comprising at least one spray nozzle (nozzles or land area 161-167 see Fig 7C) for discharging the adhesive having at least two adhesive inlets (81-88) and at least two regions of adhesive outlets (101-110), wherein one of the regions of adhesive outlets (die lands or nozzles 101-110 in segments 1-8, see Fig 8), which can be supplied or switched separately with a width (b) of less than 25 mm (see column 3, lines 58-64 for 1 inch equals to 25.4 mm), is precisely connected to one of the adhesive inlets.  With respect to sizes less than 25 mm or 1 inch in the claim(s), "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233 235 (CCPA 1955). Furthermore, In re Toouvay et al. states "[i]t is well established that proportions or values are critical only when they involve difference in kind rather than in degree." 121 USPQ 265. 
As to claim 2, in Jarrell et al (see Figs 7, 7a and 8) the at least one spray nozzle (58) comprises a plurality of parallel plates (see Fig 7, 7a for items 125, 126) which as a result of recesses which are arranged therein form separate channels between a respective adhesive inlet (81-88) and a respective region of adhesive outlets (101-110).
As to claim 4, in Jarrell et al (see Figs 7, 7a and 8) the plurality of parallel plates (125, 126) which comprises the at least one spray nozzle and which, as a result of recesses arranged therein form separate channels (see Fig 7a) between an adhesive inlet (supply bore 129) and a region of adhesive outlets (101-110) in each case, have an inner guide plate (144).
Regarding claim 5, in Jarrell et al (see Fig 8) the guide plate is directly or indirectly associated with an outlet plate (supply slot 91, 92), having outlets for the adhesive (101-110).
As to claim 6, in Jarrell et al (see Fig 8) the at least one spray nozzle comprises a plurality of identical spray nozzles (101-110) which are arranged transversely relative to the application direction (A).
Regarding claim 7, Jarrell et al teaches (see Fig 6 for heads 49 and 50) each of the spray nozzles has an individual separate housing which is in particular isolated from the others.
As to claim 8, in Jarrell et al (see Fig 8) the two adhesive inlets (81-88) of the at least one spray nozzle, which are each associated with one of the two adhesive inlets of the at least one spray nozzle, to be arranged in an overlapping manner with respect to the contour of the spray nozzle (see Fig 8 for lands 111-114).
Regarding claim 9, in Jarrell et al two switching valves or the switching valve modules (115-117) thereof, which are each associated with one of the two adhesive inlets of a spray nozzle are orientated in such a manner, that they form an angle of attack (α) (see Fig 8 for angled surface of 115-117).
As to claim 10, in Jarrell et al a plurality of switching valves (116,117) of the device are accessible via a common opening mechanism (see Fig 7 for a common valve module).
Regarding claim 11, in Jarrell et al (see Fig 8) the at least one spray nozzle (101-104) is fitted to a common application head of the device, on which a common pump station (61) for the adhesive.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zillig et a teaches multi-component spray nozzle with a shim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/